
	

114 HR 2553 IH: Coastal Communities Ocean Acidification Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2553
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Pingree (for herself, Mr. Buchanan, Mr. Thompson of California, Mr. King of New York, Mr. Huffman, Mr. Curbelo of Florida, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, to conduct coastal community vulnerability
			 assessments related to ocean acidification, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coastal Communities Ocean Acidification Act of 2015. 2.Coastal community vulnerability assessment (a)In generalSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following:
					
						(b)Community vulnerability assessment
 (1)In generalThe Secretary, through the program established under subsection (a), shall conduct an ocean acidification coastal community vulnerability assessment, and issue a corresponding public report, that shall be updated at least once every 7 years.
 (2)RequirementsThe assessment conducted under paragraph (1) shall— (A)identify the United States coastal communities, including island communities, low-population rural communities, and subsistence communities, that are most dependent on coastal and ocean resources that may be impacted by ocean acidification;
 (B)assess the nature of those communities’ social and economic vulnerabilities; (C)identify the ocean acidification impacts that might harm those communities, including impacts from changes in ocean and coastal marine resources that are not managed by the Federal Government;
 (D)identify key knowledge gaps where research could be devoted to better understand the possible impacts of ocean acidification on these vulnerable communities, the risks and threats facing these communities, and possible adaptation strategies for these communities; and
 (E)be conducted in collaboration with experts who are familiar with the unique economic, social, ecological, geographic, and resource concerns of the Nation’s coastal communities, including representatives from the National Oceanic and Atmospheric Administration’s National Marine Fisheries Service and the Office for Coastal Management..
 (b)Ongoing input mechanismSection 12404(b)(5) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703(b)(5)) is amended by adding at the end before the period the following: , also including an ongoing mechanism that allows affected industry members, coastal stakeholders, non-Federal resource managers, and scientific experts not employed by the Federal Government to provide input on research, data, and monitoring that is necessary to support on-the-ground management, decisionmaking, and adaptation related to ocean acidification and its impacts.
 (c)Strategic research planSection 12405(b) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704(b)) is amended—
 (1)in paragraph (8), by striking and after the semicolon; (2)in paragraph (9), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (10)make recommendations for research that should be conducted, including in the social sciences and economics, to address the key knowledge gaps identified in the community vulnerability assessment report conducted under subsection (b) of section 12406..
				
